

117 HR 4980 IH: To direct the Secretary of Homeland Security to ensure that any individual traveling on a flight that departs from or arrives to an airport inside the United States or a territory of the United States is fully vaccinated against COVID–19, and for other purposes.
U.S. House of Representatives
2021-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4980IN THE HOUSE OF REPRESENTATIVESAugust 6, 2021Mr. Torres of New York introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo direct the Secretary of Homeland Security to ensure that any individual traveling on a flight that departs from or arrives to an airport inside the United States or a territory of the United States is fully vaccinated against COVID–19, and for other purposes.1.Air transportation vaccination requirement(a)In generalThe Secretary of Homeland Security, acting through the Administrator of the Transportation Security Administration, shall take such actions as are necessary to ensure that any individual traveling on a flight that departs from or arrives to an airport inside the United States or a territory of the United States is fully vaccinated against COVID–19.(b)ExceptionIn carrying out subsection (a), the Secretary shall ensure there is an exception to the requirement described in such subsection for an individual who is ineligible or medically unable to be fully vaccinated against COVID–19.(c)DefinitionIn this Act, the term fully vaccinated against COVID–19 means receiving all recommended doses of a COVID–19 vaccine that is licensed under section 351 of the Public Health Service Act (42 U.S.C. 262) or authorized for emergency use under section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3).